Merwin, J.:
There is practically no doubt that as the law stood prior to the passage of chapter 479 of the Laws of 1887, the transactions described in the complaint were unlawful and prohibited, and the money which the plaintiff lost could be recovered of the defendant. It is also quite evident that the Legislature, by the act of 1887, intended to legalize pool selling at certain horse races. It was so held in Brennan v. Brighton Beach Racing Association (56 Hun, 188) and that a pool-selling contract could be enforced. Hnder the allegations of the complaint, we must assume that the pool-selling transactions between the plaintiff and defendant were covered by the provisions of the act of 1887, so that if that act is valid the plaintiff has no cause of action. To meet this aspect of the case the plaintiff claims that the act of 1887 is invalid, upon the ground that it is in violation of that part of section 10 of article 1 of the Constitution of the State which provides as follows: “Nor shall any lottery hereafter be authorized, or any sale of lottery tickets allowed *407within this State.” This contention of the plaintiff was sustained at the Special Term, and the act in that respect was held to be unconstitutional.
The question then is whether the pool selling, in the management of which the defendant was engaged, was a lottery, within the meaning of the Constitution. We are referred to no direct authority upon this subject in this State. The question might have been raised in the Brennan case, above cited, but apparently it was not. We are referred to several cases in other jurisdictions that are claimed to have a bearing. In State v. Lovell (10 Vroom [39 N. J. L.], 458), decided in 1877, it was held that auction pools and French, pools upon horse races, like those here in controversy, were lotteries, within the Crimes Act of that State. The particular provisions of that act do not appear in the report. The charge against the defendant was the setting up of a lottery for money and selling a lottery ticket therein. In Tollet v. Thomas (L. R. [6 Q. B.] 514) it was held that a scheme for betting on horse races, quite similar to the French pool, was a game of chance, not because of the uncertainty of the event of the race, hut because of the uncertainty in the final amount of the stakes. In People v. Reilly (50 Mich. 384), decided in 1883, it was held that pool selling, where the pools, were made up of amounts bid for the privilege of selecting horses, out of those running in races, and of bets of as many as saw fit to do so by purchasing checks deposited on base-ball matches, where those who bet on the winning combination received the pool, did not constitute “ a lottery for disposing of money,” within the meaning of a municipal ordinance against keeping any “ lottery, policy* pool, bucket shop, board of trade or any like scheme or place for drawing or disposing of money, wheat or other property within the city.’* In Buckalew v. State (62 Ala. 334), where the theory of the game was that several persons contributed equal sums to a common pm-se which was awarded to the contributor whom chance so favored as to register for him the highest number in the whirl of a hand upon a pivot, this was held not to constitute a lottery.
Generally speaking, a lottery is a scheme for the distribution of prizes by chance. (2 Bouvier’s Law Diet. 127.) The prizes may be in money or in specific articles of other property. In Bishop on Statutory Grimes (§ 954) it is said to be an essential element that *408the lot is in some way to be cast or ascertained by the managers of the scheme. J3y the Penal Code (§ 323) a lottery is defined to be “ a scheme for the distribution of property by chance, among persons who have paid or agreed to pay a valuable consideration for the chance, whether called a lottery, raffle or gift enterprise, or by some other name.”
In the Penal Code pool selling is not considered in the chapter concerning “ lotteries ” but is in the chapter concerning “ gaming ” and is classified with bets and wagers. The term seems to have first appeared in our penal statutes in chapter 1Y8 of the Laws of 18YY, entitled “ An act in relation to bets, wagers and pools.”
In Commonwealth v. Ferry (146 Mass. 203) a pool is defined to be a combination of stakes, the money derived from which is to go to the winner. It is there said that registering bets and selling pools •are not distinct kinds of unlawful business, but different parts of one transactipn, representing different stages of it.
Pool selling, as described in the complaint, is simply a scheme for facilitating betting on horse races. The manager is the stakeholder. The bettor deposits his money and selects his horse. In one kind of pool the highest bettor has the first choice of horses. The event of the race determines the winner, and he gets the whole, less the commissions of the manager. There exist all the characteristics of betting. The fact that several may combine upon the same horse does not change the character of the transaction. The pool manager has nothing to do with the race, or with the moneys, except to safely hold them until the race is decided, and then hand them over to the winner or winners, less his commissions. The essence of the whole thing is the betting, and that should determine the category to which such transactions belong.
The provision of the Constitution of 1846 was in substance the same as in that of 1821. The latter was: “ No lottery shall hereafter be authorized in this State; and the Legislature shall pass laws to prevent the sale of all lottery tickets within this State, except in lotteries already provided for by law.” (Art. Y, § 11.) For many years prior to 1821 there had existed laws for the prohibition of all lotteries other than such as should be authorized by the Legislature. (See chap. 12, Laws of 1Y83; 1 R. L. of 1813, chap. 198, page 2Y0; chap. 206 of 1819.) The Legislature, however, had by *409sjiecial acts authorized them to such an extent as to call for a constitutional prohibition. Evidently it was not deemed wise to' trust the Legislature on the subject. Hence, the provision in the Constitution of 1821, and continued in the. Constitution of 1816.
There had also existed prior to 1821 a law for the prevention of betting upon horse races or on any game of chance. (See chap. 11, Laws of 1802 ; 1 R. L. of 1813, 222.) This in substance was carried into the Revised Statutes of 1827-1830. (1 R. S. pt. 1, chap. 20, art. 3.) This was a subject distinct from the subject of lotteries and was so treated in the Revised Statutes and in the prior laws. The one was forbidden in the Constitution and the other was not.
In Cooley’s Constitutional Limitations (6th ed. 69) it is said: “ The meaning of the Constitution is fixed when it is adopted, and it is not different at any subsequent time when a court has occasion to pass upon it. The object of construction, as applied to a written Constitution is to give effect to the intent of the People .in adopting it.” In construing a provision of the Constitution, its history and the conditions and circumstances attending its adoption must be kept in view. (Sweet v. City of Syracuse, 129 N. Y. 316.)
It seems to, me very clear that it was not the intention of the framers of the Constitution, either of 1816 or 1821, in the use of the word “lottery,” to include in it the subject of betting as then prohibited by statute. They were distinct subjects upon the statute book and in the public mind, and if the design had been to cover both they would have been named. It is not enough to say that they both involve to some extent the same kind of evil. It may be difficult to precisely define the difference between the two. It may be said, as in People v. Elliott (74 Mich. 261, 268), that in betting there is sin opportunity for the exercise of reason and judgment, while in a lottery there is no such opportunity. It may be said that betting is not a distribution of property, but an agreement to pay the winner certain sums in a certain contingency or that the winner shall have certain sums which are deposited as stakes. But be the distinction what it may, it is very clear, from the state of the statutory law in 1816 as well as in 1821, that betting upon a horse-race was not then understood to be a lottery. That being so, we *410must assume that it was not meant to be included in the term “ lottery ” as used in the Constitution. The same rule must apply to the pool selling complained of, as it must be classed with betting and is a development, a combination, in the same line. It'follows, therefore, that the constitutional prohibition against lotteries does not apply.
Some, other objections to the law of 1887 were raised at the Special Term, but they were held not to be tenable. In this regard we think the Special Term was correct. The act is not a private or local bill within the purview of section 16 of article 3 of the Constitution. (People ex rel. N. Y. Electric Lines Co. v. Squire, 107 N. Y. 601.) Nor is it within the provisions of section 18 of the same article. The act is a general one, applicable to all associations of the character referred, to in any part of the State. Nor do the cases of Matter of Jacobs (98 N. Y. 98) and People v. Marx (99 id. 377) apply. No constitutional rights of the plaintiff are infringed upon, as in those cases.
Our attention is called to the peculiar character of the act of 1887 and its purpose and effect. It seems to be somewhat anomalous. But with this we have nothing to do, provided the Legislature had power to pass it. We must apply to the case the same rule of construction as in other similar cases. If the law is in fact improper and a source of evil and still within the power of the Legislature, the responsibility and the remedy are with the Legislature, and not with the courts. It has been held in many cases that a statute will not be declared unconstitutional unless a clear and substantial conflict exists between it and the Constitution. (People v. Gillson, 109 N. Y. 397; People ex rel. Carter v. Rice, 135 id. 484.) We do not find in the present case such a conflict.
It follows that the judgment must be reversed.
Martin, J., concurred; Hardin, P. J., not voting.
Interlocutory judgment reversed, with costs, and demurrer sustained, with costs, with leave to plaintiff to amend his complaint within twenty days, upon payment of costs of demurrer and of this appeal.